U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                        ________________________

                        No. ACM S32532 (f rev)
                        ________________________

                           UNITED STATES
                               Appellee
                                    v.
                        Joshua D. STAMPS
            Staff Sergeant (E-5), U.S. Air Force, Appellant
                        ________________________

       Appeal from the United States Air Force Trial Judiciary
                         Upon Further Review
                        Decided 15 August 2019
                        ________________________

Military Judge: Jennifer J. Raab.
Approved sentence: Bad-conduct discharge, confinement for 14 days, re-
striction to the limits of Keesler Air Force Base for 14 days, forfeiture
of $800.00 pay per month for six months, and reduction to E-1. Sentence
adjudged 8 May 2018 by SpCM convened at Keesler Air Force Base,
Mississippi.
For Appellant: Major Rodrigo M. Caruço, USAF.
For Appellee: Mary Ellen Payne, Esquire.
Before MINK, POSCH, and KEY, Appellate Military Judges.
                        ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                      ________________________
PER CURIAM:
   In accordance with Appellant’s pleas pursuant to a pretrial agree-
ment, a special court-martial composed of a military judge found Appel-
lant guilty of one specification of wrongful use of heroin on divers occa-
sions and one specification of wrongful use of hydrocodone in violation
                United States v. Stamps, No. ACM S32532 (f rev)


of Article 112a, Uniform Code of Military Justice, 10 U.S.C. § 912a. * On
8 May 2018, the military judge sentenced Appellant to a bad-conduct
discharge, confinement for 28 days, forfeiture of $800.00 pay per month
for six months, and reduction to the grade of E-1.
    Appellant’s case was initially docketed with this court on 18 July 2018. On
13 November 2018, the case was submitted for our review on its merits without
assignment of error. During our review, we found the convening authority’s
initial action, dated 25 June 2018, and a second action, dated 3 July 2018, were
ambiguous as to the sentence the convening authority approved. Thus, on 14
February 2019, we returned the record of trial to The Judge Advocate General
for remand to the convening authority to withdraw the actions, substitute a
corrected action, issue a corrected court-martial order, and return the record
of trial to this court for completion of appellate review. See United States v.
Stamps, No. ACM S32532, 2019 CCA LEXIS 59 at *6 (A.F. Ct. Crim. App. 14
Feb. 2019) (unpub. op.).
    On 4 March 2019, the convening authority withdrew the actions and com-
muted only so much of the sentence as provided for 28 days confinement to 14
days confinement and 14 days restriction to the limits of Keesler Air Force
Base. The convening authority’s substituted action approved a sentence, as
commuted, of a bad-conduct discharge, confinement for 14 days, restriction to
the limits of Keesler Air Force Base for 14 days, forfeiture of $800.00 pay per
month for 6 months, and reduction to the grade of E-1. A corrected court-mar-
tial order was promulgated. The case was again reviewed by this court on its
merits without assignment of error, and upon further review, we find the cor-
rected action and court-martial order are unambiguous.
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




*All references in this opinion to the Uniform Code of Military Justice are to the Man-
ual for Courts-Martial, United States (2016 ed.).


                                          2